—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated February 11, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After the defendants made a prima facie showing of their entitlement to judgment as a matter of law in support of their motion for summary judgment dismissing the complaint, it was incumbent upon the plaintiff to come forward with evidence showing that the defendants either created the allegedly dangerous condition or had actual or constructive notice thereof (see Gordon v American Museum of Natural History, 67 NY2d 836; Carter v National Amusements, 287 AD2d 589; Trabolse v Rizzo, 275 AD2d 320; Rodriguez v Notre Dame Academy of *582Staten Is., 274 AD2d 509, 510; Goodwin v Knolls at Stony Brook Homeowners Assn., 251 AD2d 451). However, in opposition to the motion, the plaintiff merely speculated that the defendants created the icy condition by negligently shoveling the steps where he fell. His theory was not supported by any evidentiary proof in admissible form, and therefore, the motion was properly granted (see Trabolse v Rizzo, supra; Gustavsson v County of Westchester, 264 AD2d 408, 409; Gittler v K.G.H. Realty Corp., 258 AD2d 504; Davis v City of New York, 255 AD2d 356, 358). Florio, J.P., O’Brien, Adams and Crane, JJ., concur.